Citation Nr: 1448684	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-14 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

Service-connected disabilities render the veteran unable to engage and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In the decision below, the Board has granted entitlement to TDIU, which is a full grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Law and Regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2012).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis

The Veteran in this case is service-connected for lumbosacral sprain with bilateral lower extremity radiculopathy, rated 40 percent disabling; degenerative disc disease of the cervical spine, rated 20 percent disabling; and degenerative disc disease of the thoracic spine, rated 10 percent disabling.  Compensation has been granted for tinea versicolor and verruca acuminate. 

He has a combined rating of 60 percent considering just the orthopedic disabilities, and thus, meets the threshold rating criteria for TDIU under 38 C.F.R. § 4.16(a)(3).  Accordingly, the remaining question is whether he is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.

Since his discharge from active duty, the Veteran worked as a maintenance mechanic with the U.S. Army Corps of Engineers.  According to a September 2011  statement from the Veteran's spouse, he retired in 1995 due to an inability to perform duties associated with his employment, including fire response on federal land, lifting, carrying, and other physical activities.

The Veteran was afforded a VA examination in November 2009.  In this regard, the VA examiner opined that the Veteran cannot dig, climb or descend ladders, and is limited in standing, walking, or carrying and lifting heavy objects.  

The Veteran was afforded a VA examination in August 2011 that showed the Veteran's cervical, thoracic, and lumbar spine disabilities impacted his ability to work by making any kind of laboring type of job difficult, to include standing, walking, squatting, climbing; however, the VA examiner went on to state that this disability would not prevent him from performing a sedentary type of job.  

The Veteran submitted a private treating physician's statement from E.C., D.O. dated May 2014.  Dr. E.C. states that the Veteran is unable to perform his past relevant work as a maintenance mechanic due to limitations of his cervical, thoracic, and lumbar spine preventing any heavy lifting.

The Board has also considered the credible statements of the Veteran in regard to his employability.

In sum, given that the Veteran's occupational history is limited to experience as a maintenance mechanic, the Board finds that the limitations described by him, Dr. E.C, and the VA examiners due to his service connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  

Consequently, the Board finds that the weight of the evidence supports a grant of a TDIU.


ORDER

Entitlement to a TDIU is granted subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


